By the Court.
The instructions for which the defendant asked were rightly refused, and the instructions given were clearly correct. The Rev. Sts. c. 51, § 1, only require persons meeting each other on the road with carriages to turn to the right, and do not prohibit their using any part of the street that may be convenient at other times. The mere fact that the plaintiff was on the left side was not conclusive evidence that he was violating the law, nor would it prevent him from recovering damages against any one who negligently came into collision with him. Exceptions overruled.